UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7025



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH LAMPKIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-98-84, CA-00-813-AM)


Submitted:   November 30, 2000         Decided:     December 20, 2000


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Lampkin, Appellant Pro Se. Francine Davis, David Jay Ignall,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Joseph Lampkin seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Lampkin, Nos. CR-98-84; CA-00-813-AM

(E.D. Va. May 26, 2000).    In addition, we decline to address the

issues raised for the first time on appeal.     See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2